DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments, see pages , filed 9/1/2022, with respect to the claim objections of claims 5-7 and 35 U.S.C. 112(b) rejection of claims 7-8 have been fully considered and are persuasive.  The aforementioned rejection and objections of 6/1/2022 has been withdrawn. 
Applicant’s arguments and amendments, see pages 8-9, filed 9/1/2022, with respect to specification have been fully considered and are persuasive.  The objection of 6/1/2022 has been withdrawn. 
Applicant’s cancellation of claim 3 is acknowledged.
Applicant's arguments filed 9/1/2022 have been fully considered but they are not persuasive. The arguments are not considered persuasive for the reasons provided below and with the corresponding claim..
On page 10 of Applicant’s arguments, filed 9/1/2022, it is argued that the claimed “conductive section” is not a heater as “the heat generation in the conductive section 4 may be reduced” (published specification at [0031]).  After further consideration of the application, the Examiner disagrees with this argument. As provided in par. [0041] of the specification, the heat generation in the conductive section is reduced. The conductive section still generates heat.  More specifically, par. [0042] of the specification (see also, pars. [0019]-[0020]) provides that the conductive section generates heat and provides heat to the sample holding surface. The specification recites in par. [0042] that:
“[a]ccordingly, when the conductive section 104 itself generates heat, in the conductive section 104, both the portion extending in the circumferential direction of the sample holding surface 111 and the portion extending in the radial direction thereof generate heat. Therefore, compared to the example where the conductive section 104 includes only a portion extending in the radial direction of the sample holding surface 111, the region of the sample holding surface 111 to be heated by the conductive section 104 may be expanded. As a result, the unevenness of the heat generated in the sample holding surface 111 due to the heat generation of the conductive section 104 may be suppressed. As a result, the temperature uniformity of the sample holding surface 111 may be enhanced.” (Emphasis added)

The specification therefore appears to provide that the conductive section generates a non-negligible amount of heat and does so in a manner that reduces uneven heating. Thus, the “conductive section” is considered to be a heater.
On page 11 of Applicant’s arguments, filed 9/1/2022, it is further argued that Elliot does not teach "the conductive section electrically connects the second heater and an external power supply", as recited in amended claim 1.  Elliot describes connecting each heater element to a power lead (Elliot, par. [0068]), but does not describe the conductive section electrically connecting the second heater and an external power supply.  However, amended claim 1 is merely reciting that two elements of a circuit are placed in series.  It would therefore be obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Elliot such that the second/middle heater zone 527 and the third/edge heater zone 528 are connected electrically in series relative to each other rather than in parallel. Doing so would reduce the amount of power leads that a system/user has to control and would therefore reduce control complexity and potential points of failure (i.e., less power wires that can be damaged). 
On page 11 of Applicant’s arguments, filed 9/1/2022, it is further argued that Elliot does not teach "a volume resistivity in the conductive section is less than a volume resistivity in each the first heater and the second heater", as recited in amended claim 1. The specification provides that the conductive section can be made from a material having a volume resistivity less than the first and second heaters (e.g., a metal having a subcomponent with a small volume resistivity or a different material) to reduce the heat generation of the conductive section (specification, par. 17). 
Examiner concedes that Elliot does not explicitly describe heater zones with different volume resistivities.  Elliot describes heater elements that is typically molybdenum (Elliot, pars. 13, 65, and 68). The use of heating wires made from different materials and different molybdenum alloys is well-known in the art (see Plansee, Molybdenum). Moreover, it is well-known in the art that these different materials have different volume resistivities than pure molybdenum (see Plansee, pages 1 and 3).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Elliot to modify the heater elements by replacing the molybdenum heater elements with heater elements of a different material (i.e., different element or different alloy). 
Moreover, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to use resistive heaters made from different materials to achieve different heater characteristics.  For example, use of a material with a lower volume resistivity will generate less heat than a material with a higher volume resistivity.  Thus, a person of ordinary skill in the art may choose to use materials that generate less heat in the overlapping sections of the heater zones and/or in the heater zone located between other heater zones.  The motivation to do so is to further control the heat generation and reduce hot spots on the heater.
Claim Objections
Claims 1 and 5 objected to because of the following informalities:
Last lines of claims 1 and 5 should recite “volume resistivity in each of the first heater and second heater.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “less than” in claims 1 and 5 is a relative term which renders the claim indefinite. The term “less than” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is well-known in the art that the volume resistivity of materials can vary based on the temperature of the material. Specifically, the volume resistivity of a first material can be less than the volume resistivity of a second material at a first temperature. At a second temperature, the first material's volume resistivity can be more than the volume resistivity of the second material (see Plansee, page 3 - figure shows the specific electrical resistance [i.e., volume resistivity] of TZM being both less than and more than the specific electrical resistance of Mo/MLR depending on the temperature). Thus, the term “less than” is a relative term as the property varies by temperature.
Claims 2, 4, and 6-10 are rejected based on the dependency from claims 1 and 5.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliot (WO 2014144502 A1). Examiner notes that claims 1 and 5 include reference to Plansee (Plansee, Molybdenum) as evidence of material properties and uses in the art, but not as combination for obviousness).
In regards to claim 1, Elliot describes a sample holder (Elliot, Abstract – wafer chuck), comprising: a ceramic substrate comprising a first circular main surface and a second circular main surface (Elliot, par. [0036]; Fig. 1), the ceramic substrate comprising a first layer, a second layer and a third layer located in sequence (Elliot, pars. [0044] and [0050] – plate 516 can be formed from multiple layers including a top, middle, and bottom layer); a conductive section located between the second layer and the third layer (Elliot, par. [0041] – second/middle heater zone 527. The heater zones can overlap or not overlap and be radially spaced apart from each other), the conductive section comprising a portion extending in a circumferential direction of the first circular main surface and a portion extending in a radial direction of the first circular main surface (Elliot, Fig. 17; pars. [0065]-[0066] – each of the heater zones can have portions that are laid out circumferentially about a center point and portions that extend out radially from the center point); a first heater located between the first layer and the second layer (Elliot, Fig. 5; par. [0041] – first/central heater zone 526); and a second heater located between the second layer and the third layer (Elliot, par. [0041] – third/edge heater zone 528. The heater zones can overlap or not overlap and be radially spaced apart from each other) and connected to the conductive section (Elliot, Fig. 5 – the second heater zone 527 and third heater zone 528 are connected together through channels 503), the second heater having an annular shape which surrounds the first heater and the conductive section when viewed in a transparent plan view of the sample holder (Elliot, Figs. 5, 13, and 17; par. [0041] – the third heater zone can be formed around the first and second heater zones and may overlap if the heater zones are located on axes with different distances from the surface).
Elliot does not explicitly describe a second and third heater zone in a first axis and a first heater zone in a second axis.  However, Elliot does describe embodiments in which one of the heater zones can be provided on an axis closer to the surface of the wafer chuck than the other heater zones (as seen in Fig. 5) and where multiple heater zones are provided on the same axis (as seen in Fig. 13 and par. [0065]).  From a broadest reasonable interpretation of claim 1 consistent with the specification, the conductive section is a conductor that is connected to the second heater.  The specification recites that the conductive section electrically connects the second heater to power (specification, par. [0016]), can be made of the same material (specification, par. [0017]), and is used to generate and conduct heat to improve the uniformity of heat within the ceramic substrate (specification, pars. [0019]-[0020]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to have wafer chuck of Elliot implement a first heater zone closer to a surface of the wafer chuck and have two additional heater zones located on a different axis further from the surface of the wafer chuck to implement desired heating characteristics.
On page 10 of Applicant’s arguments, filed 9/1/2022, it is argued that the claimed “conductive section” is not a heater as “the heat generation in the conductive section 4 may be reduced” (published specification at [0031]).  After further consideration of the application, the Examiner disagrees with this argument. As provided in par. [0041] of the specification, the heat generation in the conductive section is reduced. The conductive section still generates heat.  More specifically, par. [0042] of the specification (see also, pars. [0019]-[0020]) provides that the conductive section generates heat and provides heat to the sample holding surface. The specification recites in par. [0042] that:
“[a]ccordingly, when the conductive section 104 itself generates heat, in the conductive section 104, both the portion extending in the circumferential direction of the sample holding surface 111 and the portion extending in the radial direction thereof generate heat. Therefore, compared to the example where the conductive section 104 includes only a portion extending in the radial direction of the sample holding surface 111, the region of the sample holding surface 111 to be heated by the conductive section 104 may be expanded. As a result, the unevenness of the heat generated in the sample holding surface 111 due to the heat generation of the conductive section 104 may be suppressed. As a result, the temperature uniformity of the sample holding surface 111 may be enhanced.” (Emphasis added)

The specification therefore appears to provide that the conductive section generates a non-negligible amount of heat and does so in a manner that reduces uneven heating. Thus, the “conductive section” is considered to be a heater.
On page 11 of Applicant’s arguments, filed 9/1/2022, it is further argued that Elliot does not teach "the conductive section electrically connects the second heater and an external power supply", as recited in amended claim 1.  Elliot describes connecting each heater element to a power lead (Elliot, par. [0068]), but does not describe the conductive section electrically connecting the second heater and an external power supply.  However, amended claim 1 is merely reciting that two elements of a circuit are placed in series.  It would therefore be obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Elliot such that the second/middle heater zone 527 and the third/edge heater zone 528 are connected electrically in series relative to each other rather than in parallel. Doing so would reduce the amount of power leads that a system/user has to control and would therefore reduce control complexity and potential points of failure (i.e., less power wires that can be damaged). 
On page 11 of Applicant’s arguments, filed 9/1/2022, it is further argued that Elliot does not teach "a volume resistivity in the conductive section is less than a volume resistivity in each the first heater and the second heater", as recited in amended claim 1. The specification provides that the conductive section can be made from a material having a volume resistivity less than the first and second heaters (e.g., a metal having a subcomponent with a small volume resistivity or a different material) to reduce the heat generation of the conductive section (specification, par. 17). 
Examiner concedes that Elliot does not explicitly describe heater zones with different volume resistivities.  Elliot describes heater elements that is typically molybdenum (Elliot, pars. 13, 65, and 68). The use of heating wires made from different materials and different molybdenum alloys is well-known in the art (see Plansee, Molybdenum). Moreover, it is well-known in the art that these different materials have different volume resistivities than pure molybdenum (see Plansee, pages 1 and 3).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Elliot to modify the heater elements by replacing the molybdenum heater elements with heater elements of a different material (i.e., different element or different alloy). 
Moreover, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to use resistive heaters made from different materials to achieve different heater characteristics.  For example, use of a material with a lower volume resistivity will generate less heat than a material with a higher volume resistivity.  Thus, a person of ordinary skill in the art may choose to use materials that generate less heat in the overlapping sections of the heater zones and/or in the heater zone located between other heater zones.  The motivation to do so is to further control the heat generation and reduce hot spots on the heater.
In regards to claim 2, Elliot describes the sample holder according to claim 1, wherein the portion extending in the circumferential direction of the conductive section comprises a first portion located on a circumference of a first virtual circle, and a second portion located on a circumference of a second virtual circle, wherein the first virtual circle and the second virtual circle are concentric circles (Elliot, par. [0065]; Fig. 17 – each of the heater elements can have sections that have an annular shape and are spaced apart at various distances away from the central point of the wafer chuck).
In regards to claim 5, Elliot describes a sample holder (Elliot, Abstract – wafer chuck), comprising: a ceramic substrate comprising a first circular main surface and a second circular main surface (Elliot, par. [0036]; Fig. 1), the ceramic substrate comprising a first layer and a second layer (Elliot, pars. [0044] and [0050] – plate 516 can be formed from multiple layers including a top, middle, and bottom layer); a first heater located between the first layer and the second layer (Elliot, Fig. 13; par. [0065] – one or more heater elements are between the middle plate layer and the lower plate layer); a second heater located between the first layer and the second layer (Elliot, Fig. 13; par. [0065] – one or more heater elements are between the middle plate layer and the lower plate layer), the second heater having an annular shape which surrounds the first heater (Elliot, Figs. 13 and 17; par. [0065] – mid and edge heater zones can be annular in shape and are located surrounding the central heater zone); a connection portion which is connected to the second heater and is drawn out to the second circular main surface (Elliot, Figs. 10 and 13; pars. [0049] and [0065] – power leads splay out from the central hub and route power to the individual heater circuits. In some embodiments a hollow cover plate 551 is provided on the underside of a bottom plate to provide a channel for the routing of wires); and a conductive section (Elliot, Figs. 5, 13, and 17; par. [0041] – the third heater zone can be formed around the first and second heater zones and may overlap if the heater zones are located on axes with different distances from the surface) which comprises one end connected to the connection portion on the second circular main surface (Elliot, see annotated Fig. 17 below – each of the heater zones are connected to a power lead at one end closer to the center of the apparatus and one end further from the center of the apparatus to create the heater zone electrical circuit), another end located closer to a center side of the second circular main surface than the one end (Elliot, Id.), a portion extending in a circumferential direction of the first circular main surface, and a portion extending in a radial direction of the first circular main surface (Elliot, Fig. 17 – each of the heater zones have segments that are arranged circumferentially and segments that connect to other circumferential segments by running along a radial line from the center of the apparatus).

    PNG
    media_image1.png
    639
    651
    media_image1.png
    Greyscale

Annotated Fig. 17
On page 10 of Applicant’s arguments, filed 9/1/2022, it is argued that the claimed “conductive section” is not a heater as “the heat generation in the conductive section 4 may be reduced” (published specification at [0031]).  After further consideration of the application, the Examiner disagrees with this argument. As provided in par. [0041] of the specification, the heat generation in the conductive section is reduced. The conductive section still generates heat.  More specifically, par. [0042] of the specification (see also, pars. [0019]-[0020]) provides that the conductive section generates heat and provides heat to the sample holding surface. The specification recites in par. [0042] that:
“[a]ccordingly, when the conductive section 104 itself generates heat, in the conductive section 104, both the portion extending in the circumferential direction of the sample holding surface 111 and the portion extending in the radial direction thereof generate heat. Therefore, compared to the example where the conductive section 104 includes only a portion extending in the radial direction of the sample holding surface 111, the region of the sample holding surface 111 to be heated by the conductive section 104 may be expanded. As a result, the unevenness of the heat generated in the sample holding surface 111 due to the heat generation of the conductive section 104 may be suppressed. As a result, the temperature uniformity of the sample holding surface 111 may be enhanced.” (Emphasis added)

The specification therefore appears to provide that the conductive section generates a non-negligible amount of heat and does so in a manner that reduces uneven heating. Thus, the “conductive section” is considered to be a heater.
On page 11 of Applicant’s arguments, filed 9/1/2022, it is further argued that Elliot does not teach "the conductive section electrically connects the second heater and an external power supply", as recited in amended claim 1.  Elliot describes connecting each heater element to a power lead (Elliot, par. [0068]), but does not describe the conductive section electrically connecting the second heater and an external power supply.  However, amended claim 1 is merely reciting that two elements of a circuit are placed in series.  It would therefore be obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Elliot such that the second/middle heater zone 527 and the third/edge heater zone 528 are connected electrically in series relative to each other rather than in parallel. Doing so would reduce the amount of power leads that a system/user has to control and would therefore reduce control complexity and potential points of failure (i.e., less power wires that can be damaged). 
On page 11 of Applicant’s arguments, filed 9/1/2022, it is further argued that Elliot does not teach "a volume resistivity in the conductive section is less than a volume resistivity in each the first heater and the second heater", as recited in amended claim 1. The specification provides that the conductive section can be made from a material having a volume resistivity less than the first and second heaters (e.g., a metal having a subcomponent with a small volume resistivity or a different material) to reduce the heat generation of the conductive section (specification, par. 17). 
Examiner concedes that Elliot does not explicitly describe heater zones with different volume resistivities.  Elliot describes heater elements that is typically molybdenum (Elliot, pars. 13, 65, and 68). The use of heating wires made from different materials and different molybdenum alloys is well-known in the art (see Plansee, Molybdenum). Moreover, it is well-known in the art that these different materials have different volume resistivities than pure molybdenum (see Plansee, pages 1 and 3).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Elliot to modify the heater elements by replacing the molybdenum heater elements with heater elements of a different material (i.e., different element or different alloy). 
Moreover, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to use resistive heaters made from different materials to achieve different heater characteristics.  For example, use of a material with a lower volume resistivity will generate less heat than a material with a higher volume resistivity.  Thus, a person of ordinary skill in the art may choose to use materials that generate less heat in the overlapping sections of the heater zones and/or in the heater zone located between other heater zones.  The motivation to do so is to further control the heat generation and reduce hot spots on the heater.
In regards to claim 6, Elliot does not explicitly describe the sample holder according to claim 5, wherein the second heater is located in a same region as the conductive section when viewed in a transparent plan view.  However, for similar reasons as provided with respect to claim 1, while Elliot does not explicitly describe two heater radial zones that on an axis that is different that the axis that another heater radial zone is located on, Elliot describes embodiments in which one of the heater zones can be provided on an axis closer to the surface of the wafer chuck than the other heater zones (as seen in Fig. 5) and where multiple heater zones are provided on the same axis (as seen in Fig. 13 and par. [0065]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to have wafer chuck with first and second heater zones closer to one surface of the wafer chuck and have another heater zone located on a different axis further from said surface of the wafer chuck and to overlap the heater zones on the different axe.
In regards to claim 7, Elliot describes the sample holder according to claim 5, wherein, when viewed in a transparent plan view, the conductive section is closer to the center than a middle between an outer perimeter and an inner perimeter of a region where the second heater is located (Elliot, Fig. 5 – the second heater zone 527 is located in a space that overlaps, but is closer to the longitudinal axis 519 than the third heater zone 528).
Elliot does not explicitly describe the conductive section is located in a region of the second circular main surface covering the entirety of a region where the first heater is located.  However, Elliot describes heater zones that can be overlapped (Elliot, par. [0041]).  While Elliot only depicts partial overlapping of heater zones, Elliot does not describe a limitation for how much the heater zones can overlap.  Thus, from a broadest reasonable interpretation, the heater zones of Elliot could therefore be overlapped so that, when viewed from above in a plan view, heater zones could overlap partially or completely.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to overlap heater zones entirely when viewed from a plan view to implement desired heating characteristics.
In regards to claim 8, Elliot does not explicitly describe the sample holder according to claim 7, wherein the first heater is located is a same region as the conductive section when viewed in the transparent plan view.  However, Elliot describes heater zones that can be overlapped (Elliot, par. [0041]).  While Elliot only depicts partial overlapping of heater zones, Elliot does not describe a limitation for how much the heater zones can overlap.  Thus, from a broadest reasonable interpretation, the heater zones of Elliot could therefore be overlapped so that, when viewed from above in a plan view, heater zones could overlap partially or completely.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to overlap heater zones entirely when viewed from a plan view to implement desired heating characteristics.
In regards to claim 9, Elliot describes the sample holder according to claim 1, wherein the conductive section comprises a plurality of folds, each of which connects the portion extending in the circumferential direction and the portion extending in the radial direction (Elliot, Fig. 17; pars. [0065]-[0066]).
On pages 13-15 of Applicant’s arguments, filed 9/1/2022, it is argued that Elliot does not teach these features. In particular, it is argued that “Elliot does not teach the claimed conductive section” and that “while FIG. 17 of Elliot … does show ‘folds,’ the member shown in this figure is a heater, and thus not comparable to the conductive section” (Applicant’s arguments, page 14). However, for reasons as provided with respect to claim 1, from which claim 9 depends, the conductive section is a heater and is therefore comparable to the heater shown in Fig. 17 of Elliot.
It is further argued that if the power leads 646 of Elliot were to be compared to the claimed conductive section, Elliot would “still fail to teach the features of claims 9 and 10 … because the power leads 646 are merely a member extending in the radial direction” (Applicant’s arguments, pages 14-15). It is noted that the power leads of Elliot are not being compared to the claimed conductive section.  However, in arguendo, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Elliot to have power leads that extend in a circumferential direction. Changing the direction the power leads extend in would not produce any unexpected results and doing so can be accomplished by wiring the cables accordingly. The motivation to do so is to adjust wiring management from each of the heaters to the central hub to allow for different mounting configurations.
Claim 10 recites similar subject matter as claim 9 and is therefore rejected for similar reasons.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliot as applied to claim 1 above, and further in view of Nakama (JPH 11339939 A).
In regards to claim 4, Elliot does not describe the sample holder according to claim 1, wherein a thickness of the conductive section is less than a thickness of the second heater.  However, Nakama describes resistance heating elements that have different thicknesses to prevent the escape of heat to a tubular support that is supporting the ceramic body, where the thickness of the heating element corresponding to the tubular support is smaller than the thickness of the rest of the heating element (Nakama, par. [0020]).  Elliot and Nakama both describe resistance heating elements that are used to heat ceramic structures used in semiconductor manufacturing.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Elliot in view of Nakama implement different heater zones with varying sizes of heating elements to more accurately achieve the desired heating characteristics and to limit the heating of the support structure (e.g., shaft 602 of Fig. 13 of Elliot) to reduce stress on the support structure.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN M BADALAMENTI whose telephone number is (571)272-4149. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joel Attey can be reached on (571)272-7936. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRYAN M BADALAMENTI
Examiner
Art Unit 3761



/BRYAN M BADALAMENTI/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761